Action to recover damages for personal injuries and loss of services due to the alleged negligence of the defendant. Upon an affidavit alleging that plaintiffs were not residents of the State of New York, defendant obtained ex parte an order directing them either to pay into court within ten days $250 to be applied to the payment of costs, if any, awarded against them, or at their election file an undertaking in that sum as security for such costs. Plaintiffs moved to vacate said order, which motion was denied, and on reargument the original decision was adhered to. This appeal is from the order denying the motion to vacate the ex parte order and from the order entered on reargument. Orders modified by granting the relief awarded in the alternative by the ex parte order, provided the sum of $250 is paid into court or the undertaking in that amount is filed within fifteen days from service of the order entered on this appeal, with notice of entry thereof, and as so modified affirmed, without costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Dore and Cohn, JJ.